United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1241
Issued: June 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 25, 2016 appellant filed a timely appeal from an April 20, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found an overpayment of compensation in
the amount of $9,651.32 for the periods March 24, 2012 to March 8, 2013 and from May 18 to
August 24, 2013 because OWCP failed to deduct health benefit premiums; (2) whether appellant
was at fault in the creation of the overpayment, thereby precluding waiver of recovery of the
overpayment; and (3) whether OWCP properly found that it would deduct $300.00 from
continuing compensation payments to repay the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 15, 2003 appellant, then a 44-year-old window and distribution clerk, filed an
occupational disease claim (Form CA-2) alleging that she experienced extreme right knee and
right shoulder pain as a result of her repetitive employment duties. OWCP accepted her claim
for right shoulder acromioclavicular (AC) strain and right knee strain. It later expanded
acceptance of appellant’s claim to include bilateral meniscus tears. On October 18, 2003
appellant stopped work and OWCP paid wage-loss compensation. As of November 30, 2003,
she received compensation on the periodic rolls.
Appellant returned to full-time limited duty as a modified sales and service distribution
associate on January 18, 2006. She continued to receive medical treatment for her accepted
conditions.
On September 26, 2011 appellant filed a claim for a schedule award (Form CA-7). By
decision dated February 16, 2012, OWCP granted 21 percent permanent impairment of the right
upper extremity, 20 percent permanent impairment of the right lower extremity, and 10 percent
permanent impairment of the left lower extremity. The award ran from February 5, 2011 to
November 2, 2014 for a total of 151.92 weeks. According to a schedule award payment printout
from the Automated Compensation Payment System (ACPS), no deductions were made for
health benefit premiums for payments for the period December 5, 2011 to March 10, 2012.
Appellant stopped work and filed claims for wage-loss compensation (Form CA-7)
beginning March 16, 2012. The employing establishment, however, did not complete or submit
the back of the CA-7 forms. By letter dated April 24, 2012, OWCP informed appellant that
Forms CA-7 must be completed and submitted by her employing establishment. It requested that
she forward her Form CA-7 claims to her employing establishment for them to complete and
submit to OWCP.
In a telephone call memorandum (Form CA-110), appellant stated that she had not
worked since March 2012 and inquired whether she was eligible to receive compensation for loss
of wages. OWCP advised her that if she received wage-loss compensation her schedule award
payments would stop. Appellant related that she had previously filed a Form CA-7 for
March 2012, but was told that she could not receive wage-loss compensation.
Appellant contacted OWCP again via telephone on February 20, 2013 and according to a
telephone call memorandum (Form CA-110) she expressed concern that health insurance
deductions had not been made since she stopped work in March 2012. OWCP verified that it
was not deducting health benefit premiums from her schedule award payments. Appellant
requested that OWCP send a letter to the employing establishment asking them to transfer health
benefits. She also asked about her eligibility for wage-loss compensation beginning
March 2012. OWCP explained that appellant was not receiving total disability compensation
and advised her to complete and certify the Form CA-7 for retroactive disability compensation.
It pointed out that if it was determined that she was eligible for disability compensation, then her
schedule award payments would stop.
According to a telephone call memorandum (Form CA-110) dated May 17, 2013,
appellant informed OWCP that she would file a Form CA-7 for total disability. She indicated
that she had been out of work since March 2012. Appellant returned to work on March 15, 2013,
2

but stopped shortly thereafter while waiting for surgery. She noted that her health benefits had
continued.
In a letter to appellant dated May 17, 2013, OWCP informed her that her current schedule
award ran until November 2, 2014. It explained to her that, since she was currently disabled
from work pending right knee surgery, it would interrupt her schedule award payment to pay her
disability compensation as long as she submitted a Form CA-7 to the employing establishment.
OWCP advised appellant that, when her disability stopped, it would reinstate her schedule award
payments.
On May 28, 2013 appellant underwent authorized right knee surgery.
In a telephone call memorandum (Form CA-110) dated July 8, 2013, appellant related
that she did not want her schedule award payments interrupted in order to receive disability
compensation. OWCP advised appellant that it would contact her employing establishment to
see if it could start deductions for health benefits on her next schedule award payment.
OWCP indicated in a July 12, 2013 telephone call memorandum (Form CA-110) that it
advised appellant that if she opted not to file a claim for disability compensation and continue
with schedule award payments without interruption, then she would forfeit her entitlement for
disability compensation for that period. It advised her that if she forfeited her disability
compensation, OWCP could deduct health benefits from her schedule award payments. OWCP
instructed appellant to put in writing that she understood that she was entitled to disability
compensation and that she was voluntarily choosing to forfeit her entitlement to disability
compensation in order to avoid interruption to her schedule award payments.
In a telephone call memorandum (Form CA-110) dated July 12, 2013, appellant called
OWCP back and noted that her union steward was helping her to file a Form CA-7. OWCP
advised her to file the Form CA-7 and then it would decide what further actions were needed.
According to a telephone call memorandum (Form CA-110) dated August 15, 2013,
OWCP left a message for appellant relating that it needed her current health benefits code to start
deductions for health benefits premiums. It also stated that the employing establishment needed
to transfer health benefits to OWCP.
On August 21, 2013 appellant filed various claims for disability compensation (Form
CA-7) for the periods April to November 2012; May 13 to June 28, 2013; and July 13 to
August 7, 2013.
OWCP accepted appellant’s claim for disability compensation and terminated her
schedule award payments effective August 25, 2013. It noted that it would transfer health
benefit deductions. The record reflects that an initial payment was provided for the period
beginning August 25, 2013 and deductions for health benefits were deducted. On October 9,
2013 OWCP placed appellant on the periodic rolls.
By letter dated October 9, 2013, OWCP requested that the employing establishment
forward a copy of appellant’s health benefit enrollments to OWCP. It also asked for the
employing establishment to transfer the Enrollment Code 592 effective August 25, 2013 since
this was the first date of continuous total disability.
3

According to an October 22, 2013 memorandum (Form CA-110), OWCP asked the
employing establishment to transfer the health benefit deductions to OWCP. It also noted that it
needed to determine how to collect deductions for past periods when she was not working or
receiving wage-loss compensation.
In an April 28, 2014 e-mail, an OWCP fiscal representative indicated that appellant’s
health benefits were transferred effective August 25, 2013 and that the employing establishment
processed a termination on June 17, 2013. He also related that ACPS demonstrated that from
December 5, 2011 to August 24, 2013 she received a schedule award with no health benefit
deductions. An OWCP fiscal representative related that there was insufficient documentation to
determine whether appellant had been working during this period and whether OWCP should
have deducted health benefits. He asked that OWCP confirm with the employing establishment
and Kaiser her employment status for the period December 5, 2011 to August 24, 2013, and to
determine whether health benefits premiums were paid.
On May 19, 2014 ACPS provided clarification of the periods for which the employing
establishment had deducted health benefits.
OWCP provided several e-mails which
demonstrated that from December 5, 2011 to March 20, 2012 appellant worked or received leave
pay from the employing establishment. From March 24, 2012 to March 8, 2013, appellant did
not work and no health benefits were deducted from her schedule award. From March 12 to
May 17, 2013, she worked part time and health benefits were deducted by the employing
establishment. From May 18 to August 24, 2013, appellant did not work and health benefits
were not deducted from her schedule award payments.
An ACPS fiscal worksheet indicated that from March 24, 2012 to March 8, 2013 OWCP
should have deducted $6,969.06 for health benefits and from May 18 to August 24, 2013 OWCP
should have deducted $2,682.26 for health benefits. OWCP calculated a total overpayment of
$9,651.32.00.
In a letter dated May 20, 2014, OWCP advised appellant that health benefit premium
deductions should have been deducted by OWCP during the periods March 24, 2012 to March 8,
2013 and from May 18 to August 24, 2013, resulting in an overpayment of $9,651.32.
On May 19, 2015 OWCP issued a preliminary determination that appellant had received
an overpayment of compensation in the amount of $9,651.32 because OWCP had failed to
deduct health benefit premiums from her schedule award payments during periods when she was
off work. It explained that for the period March 24, 2012 to March 8, 2013 OWCP should have
deducted $6,969.06 for health benefits and for the period May 18 to August 24, 2013 it should
have deducted $2,682.26 for health benefits, resulting in a total overpayment amount of
$9,651.32. OWCP further found that appellant was at fault in the creation of this overpayment
because she knowingly accepted compensation to which she was not entitled. The preliminary
determination specifically noted that OWCP was unaware that she was totally disabled while
receiving her schedule award payments, and thus it did not make appropriate health benefit
deductions. OWCP requested that appellant reply to the Overpayment Action Request and
Recovery questionnaire.
OWCP received appellant’s request for a prerecoupment hearing before an OWCP
hearing representative on July 15, 2015. Appellant indicated that she believed the overpayment
occurred through no fault of her own and requested waiver of recovery of the overpayment. She
4

related that she never requested that her health insurance premiums be discontinued. Appellant
also submitted a completed recovery questionnaire. She indicated that her monthly income
totaled $3,091.00. Appellant listed monthly expenses of $650.00 for food, $230.00 for clothing,
$964.00 for utilities, and $1,504.00 for “other.” She noted a monthly payment for credit and
debt as $3,368.00. Appellant related that other valuable property that she had included a house
in foreclosure valued at $212,000.00. She described funds of $50.00 of cash on hand and
$9,000.00 in personal property and other funds. Appellant remarked that she had no money.
In a handwritten statement, appellant explained that the overpayment was created due to
OWCP’s failure to take deductions out of her schedule award payments. She asserted that she
had expected OWCP to properly deduct necessary monies before issuing the payment check.
Appellant further indicated her disability compensation benefits had not been enough for her to
avoid filing for bankruptcy twice and for foreclosure once. She also noted that there was a fourmonth period when the employing establishment informed her that her medical benefits had been
discontinued. Appellant mentioned that when her benefits were reinstated the premiums were
higher than before. She alleged that the new higher amount was causing a financial hardship and
that she had to go to the Food Bank for food the last two weeks of the month. Appellant asserted
that she could not afford to afford to repay her debt.
Appellant submitted a September 17, 2015 letter from the Social Security Administration
regarding monthly benefits, a December 13, 2015 OWCP benefits statement, a life insurance
statement, a money order which indicated that the payment was for rent, a December 28, 2015
water bill, a December 2015 electricity bill, a December 2015 cell phone bill, a December 2015
cable bill, a December 2015 bill from Kay Jewelers, a December 2015 bill from Calvary
Portfolio Services, and bank statements.
On January 29, 2016 a prerecoupment hearing was held. Appellant asserted that she was
not at fault in the creation of the overpayment because she had previously asked OWCP on
July 8, 2013 to withhold deductions for health benefits that were due. She explained that
because normally her employing establishment took out deductions for health benefits in her
paycheck she believed that OWCP also took the deductions out when it issued her compensation
checks. Appellant related that she had been on workers’ compensation since 2002 and that there
were several times when she did not get paid at all. She noted that these lost wages caused
financial hardship. Appellant indicated that even though her pain progressively worsened she
kept trying to go back to work because it was the right thing to do. She indicated that she could
no longer afford her mortgage payments and had lost her home. Appellant also described the
various bills that she owed totaled almost $900.00 a month. She noted that she paid $1,120.00
for rent, $127.00 for storage bills, a credit bill from Kay Jewelers, a clothing bill, a cell phone
bill, and insurance statements. Appellant asserted that she would not have accumulated so many
bills if she knew that she would be liable for such a large amount of medical benefits premium
payments.
In a decision dated April 20, 2016, an OWCP hearing representative finalized the
May 19, 2015 preliminary determination that appellant received an overpayment of
compensation. She also finalized the finding that appellant was at fault in the creation of the
overpayment. The hearing representative related that OWCP repeatedly requested that appellant
provide completed Forms CA-7 in order to clarify her actual payment status. She explained that
if appellant had provided these forms, it would have included information about her health
benefit premiums and any periods when premiums should have been deducted by OWCP.
5

Accordingly, the hearing representative determined that appellant knew that she needed to
provide an appropriately completed Form CA-7 to OWCP in order to receive proper payment.
Since appellant was at fault, she found that appellant was not entitled to waiver of recovery of
the overpayment.
The hearing representative noted that the evidence of record substantiated that appellant
had monthly income of $3,118.69, which consisted of social security benefits in the amount of
$477.00 monthly and OWCP compensation benefits of $2641.69 monthly. While appellant had
testified regarding her monthly expenses, she had not fully documented her expenses. The
hearing representative further determined that after reviewing the income and expense
information provided, it was reasonable to deduct $300.00 every 28 days from appellant’s
continued compensation benefits.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of his or her
duty.2 When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.3
An employee entitled to disability compensation may continue his or her health benefits
under the Federal Employees Health Benefits program. The regulation of OPM, which
administers the Federal Employees Health Benefits program, provides guidelines for the
registration, enrollment, and continuation of enrollment for federal employees. In this
connection, 5 C.F.R. § 890.502(a)(1) provides:
“An employee or annuitant is responsible for payment of the employee’s share of
the cost of enrollment for every pay period during which the enrollment
continues. In each pay period for which health benefits withholdings or direct
premium payments are not made, but during which the enrollment of an employee
or annuitant continues, he or she incurs an indebtedness to the United States in the
amount of the proper employee withholding required for that pay period.”4
In addition, 5 C.F.R. § 890.502(c) provides:
“An establishment that withholds less than or none of the proper health benefits
contributions for an individual’s pay, annuity or compensation must submit an
amount equal to the sum of the uncollected deductions and any applicable
establishment contributions required under section 8906 of the title, 5 United
States Code, to OPM for deposit in the Employee’s Health Benefits Fund.”5
2

Id. at § 8102(a).

3

Id. at § 8129(a).

4

Id. at § 890.502(a)(1).

5

Id. at § 890.502(c).

6

Under applicable OPM regulations, the employee or annuitant is responsible for payment
of the employee’s share of the cost of enrollment.6 An establishment that withholds less than the
proper health benefits contribution must submit an amount equal to the sum of the uncollected
deductions.7 The Board has recognized that, when an under withholding of health insurance
premiums is discovered, the entire amount is deemed an overpayment of compensation because
OWCP must pay the full premium to OPM when the error is discovered.8
ANALYSIS -- ISSUE 1
The record establishes that OWCP failed to withhold appellant’s health insurance
premiums for the periods March 24, 2012 to March 8, 2013 and May 8 to August 24, 2013. As
previously stated, an overpayment of compensation occurs when an under withholding of health
insurance premiums is discovered.9 A fiscal worksheet demonstrated that from March 24, 2012
to March 8, 2013 OWCP failed to deduct a total of $6,969.06 from appellant’s schedule award
payments for health benefits and from May 18 to August 24, 2013 it failed to deduct a total of
$2,682.26 from appellant’s schedule award payments. Accordingly, OWCP calculated that
appellant owed a total of $9,651.32 in health benefits due to the under deduction.
The Board has reviewed OWCP’s calculations and finds that it properly determined that
appellant received an overpayment of compensation in the amount of $9,651.32 for the above
time periods.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that, when an overpayment of compensation has been
made because of an error of fact or law, adjustment shall be made by decreasing later payments
to which an individual is entitled. The only exception to this requirement is when an incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of FECA or be against equity and good conscience.10 No waiver of
payment is possible if appellant is with fault in helping to create the overpayment.11
In determining whether an individual is not without fault or alternatively, with fault,
section 10.433(a) of OWCP’s regulations provide in relevant part:
“An individual is with fault in the creation of an overpayment who:
Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or
6

Id. at § 890.502(b)(1).

7

Id. at § 890.502(d).

8

James Lloyd Otte, 48 ECAB 334 (1997).

9

Id.

10

5 U.S.C. § 8129(b).

11

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

7

Failed to provide information which he or she knew or should have known
to be material; or
Accepted a payment which he or she knew or should have known to be
incorrect….”12
ANALYSIS -- ISSUE 2
OWCP found that appellant was at fault in creating the overpayment of compensation
because she should have known that she was not receiving the proper payment amount from
OWCP and that she knew that she needed to provide information on her CA-7 form in order to
make sure her payments from OWCP were correct.
The Board finds that appellant knew that health benefits were not being deducted from
her schedule award benefits, therefore OWCP properly held that appellant was with fault because
he knew or should have known that she was not entitled to the full amount of the compensation.
OWCP based its finding of fault on appellant’s knowledge that she knew that she was not
receiving the proper payment from OWCP. It based its finding on evidence that she was aware
that her deductions for health benefits had not been transferred to her OWCP schedule award
payments. Whether an individual was at fault with respect to the creation of an overpayment
depends on the circumstances. The degree of care expected may vary with the complexity of
those circumstances and the individual’s capacity to realize that she is being overpaid.13
In this case, appellant has testified that she was unaware that her health insurance
premiums had not been properly deducted from her schedule award payments. The facts of this
case are complicated by the fact that the employing establishment did make deductions for health
benefits during the intermittent periods while she worked.
However, the record substantiates that appellant called OWCP (Form CA-110) on
February 20, 2013 and expressed concern that her health insurance premiums were not being
paid since she stopped work in March 2012 and OWCP verified that it was not deducting health
benefits premiums from her schedule award payments, she then requested that OWCP contact
her employing establishment and ask them to transfer her health benefits. In another telephone
memorandum dated July 8, 2013 appellant advised OWCP that she did not want her schedule
award payments interrupted to receive disability compensation. OWCP informed appellant that
it would contact the employing establishment to start deductions for health benefits on her next
schedule award payment. In another telephone memorandum (Form CA-110) dated July 12,
2013, OWCP further informed appellant that, if she continued with schedule award payments,
she would forfeit her disability compensation, and OWCP could deduct health benefits from her
schedule award payments. A subsequent telephone memorandum (Form CA-110) dated
August 15, 2013 related that OWCP informed appellant that it needed her current health benefit
code to start deductions for health benefits. It also noted that the employing establishment
needed to transfer health benefits to OWCP. According to OWCP procedures, a claimant should
be found without fault if the overpayment results from the under withholding of health or life
12

20 C.F.R. § 10.433(a).

13

Id. at § 10.433(b).

8

insurance premiums, unless the claimant had actual knowledge of the calculation error.14
Evidence from the telephone memoranda (Form CA-110) of record defeats appellant’s claim that
she did not know that her health benefit premiums were not being deducted from her schedule
award. This evidence establishes that appellant had actual knowledge that her health insurance
deductions were not being made.
In the April 20, 2016 decision, OWCP’s hearing representative also found that appellant
was at fault in the creation of the overpayment because she did not submit properly completed
CA-7 forms which would have provided information regarding her health insurance premiums,
the Board notes that the health insurance questionnaire portion of the CA-7 form is to be
completed by the employing establishment, not appellant.15 However, OWCP informed
appellant on April 24, 2012 that the Form CA-7 should be completed and submitted by her
employing establishment. Appellant therefore knew that OWCP would not have the information
unless she requested that the employing establishment complete the CA-7 form.
The Board finds that OWCP has therefore established that appellant knew that her
schedule award payments were an improper amount due to the lack of health premium
deductions, and that appellant was at fault in the creation of the overpayment. No waiver of
payment is possible if the claimant is at fault in helping to create the overpayment.16
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA.17 Section
10.441(a) of the regulations provide:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to same. If no
refund is made, OWCP shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the
financial circumstances of the individual, and any other relevant factors, so as to
minimize any hardship….”18
ANALYSIS -- ISSUE 3
The hearing representative found that appellant received social security benefits in the
amount of $477.00 monthly, and OWCP compensation benefits of $42,641.69 monthly.
Appellant testified regarding her debts, but these debts did not exceed her monthly income.
14

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.5(b)(1)(c) (June 2009).
15

See C.G., Docket No. 12-1916 (issued February 13, 2013).

16

L.P., Docket No. 12-1897 (issued March 15, 2013).

17

Lorenzo Rodriguez, 51 ECAB 295 (2000).

18

20 C.F.R. § 10.441(a).

9

Therefore the OWCP hearing representative found that appellant could repay the overpayment at
a rate of $300.00 per month. Based on the evidence, OWCP gave due regard to the relevant
factors noted above and did not abuse its discretion in setting the rate of recovery.19 The Board
finds that it properly determined that the overpayment could be recovered by deducting $300.00
from appellant’s continuing compensation payments.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $9,651.32 and that she was at fault in creating this overpayment thereby precluding waiver of
recovery. The Board also finds that OWCP properly found that it would deduct $300.00 from
continuing compensation every 28 days as repayment of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the April 20, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 15, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

19

See M.D., Docket No. 11-1751 (issued May 7, 2012).

10

